Citation Nr: 1139228	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  10-40 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to a waiver of recovery of overpayment of Chapter 1606 education benefits received between September 2, 2006, and May 9, 2009, calculated as $19,400.45.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel





INTRODUCTION

The appellant was enrolled in the Reserve Officer Training Course (ROTC) Scholarship Cadet program and received VA educational benefits between 2006 and 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 administrative decision of the Committee on Waivers and Compromises (COWAC) at the RO in St. Louis, Missouri, which denied a waiver of overpayment in the amount of $19,400.45.  

Evidence has been received in March and October 2011 subsequent to the final consideration of the claim by the RO.  The appellant has waived initial consideration of the evidence by the RO in an October 2011 submission.  See 38 C.F.R. § 20.1304 (2011).

The appellant testified before the undersigned at a September 2011 videoconference hearing.  A transcript has been associated with the file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was awarded VA education benefits under Chapter 1606 for the period of September 2, 2006, to May 9, 2009.  

2.  VA was notified in July 2009 by the Department of Defense that the appellant had enrolled in the ROTC Scholarship Cadet program on September 1, 2006, rendering him ineligible for Chapter 1606 education benefits.  An overpayment of $19,400.45 was created.

3.  There is no evidence of fraud, misrepresentation or bad faith on the part of the appellant.

4.  The appellant was not at fault in the creation of the debt.

5.  VA and the appellant were not at fault in the creation of the debt; the overpayment occurred as a result of mistakes by recruiters and on the part of the DOD.  

6.  Recovery of the overpayment would create an undue hardship.

7.  The grant of a waiver of overpayment would not defeat the purpose of the Chapter 1606 education benefits program.

8.  The grant of a waiver of overpayment would not result in unjust enrichment of the appellant.


CONCLUSION OF LAW

Recovery of an overpayment of Chapter 1606 education benefits in the calculated amount of $19,400.45 would be against equity and good conscience.  38 U.S.C.A.  §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant joined the National Guard in May 2006.  According to his October 2009 request for waiver of indebtedness, he joined in May 2006 and was told that he could join the ROTC Scholarship Cadet program and retain his educational benefits.  The ROTC program was through the Army Reserves rather than the National Guard.  The appellant was accepted to the ROTC program on September 1, 2006.  The appellant was enrolled in an educational program from September 2, 2006 through May 9, 2009, for which he received VA education benefits under Chapter 1606, which is for National Guard members only.  

VA was notified by the Department of Defense in July 2009 that the appellant was not eligible for National Guard education benefits.  The RO stopped all educational benefits and created an overpayment for the whole amount paid for the appellant's education from September 2, 2006 until the end of the most recent semester, May 9, 2009, an amount equaling $19,400.45.  

This decision is limited to the issue of entitlement to waiver of the overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) (holding that when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness).

The law provides that there shall be no collection of an overpayment, or any interest thereon, which results from participation in a benefit program administered under any law by VA when it is determined that collection would be against equity and good conscience.  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2011). 

The law precludes wavier of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud; (2) misrepresentation; or (3) bad faith.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.965(b).  Only one of three elements (fraud, misrepresentation, or bad faith) need be shown to preclude consideration of waiver of recovery of the indebtedness.  38 U.S.C.A. § 5302(c).  In this case, the COWAC did not find that there was evidence of fraud, misrepresentation or bad faith in this case.  The Board agrees.  There is no evidence that the appellant mislead VA either by affirmatively misrepresentation or by omitting facts relevant to his education benefits.  The Board finds that there is no fraud, misrepresentation or bad faith.  A waiver may be considered.  See id.  

Absent fraud, misrepresentation, or bad faith, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2011).  In essence, "equity and good conscience" means fairness to both the appellant and to the government and involves a variety of elements: (1) Fault of the debtor: where the actions of the debtor contribute to creation of the debt; (2) Balancing of faults: weighing fault of the debtor against VA fault; (3) Undue hardship: whether collection would deprive debtor or family of basic necessities: (4) Defeat the purpose: whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment: failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment.  Reliance on VA benefits results in the relinquishment of a valuable right or incurrence of a legal obligation.  See 38 C.F.R. § 1.965(a).  The list of elements contained in the regulation is not all-inclusive.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Particular emphasis is, therefore, placed upon the elements of the fault of the debtor and undue hardship.  38 C.F.R. § 1.965(a). 

The COWAC found that the appellant was at fault for the creation of the debt.  The COWAC noted that the appellant submitted his application for Chapter 1606 benefits in November 2006, after his acceptance to the ROTC program.  The COWAC found that the appellant knew or could have known with reasonable care that he was not eligible for those benefits.  The appellant disagrees.  He contends that he discussed the ROTC enrollment extensively with recruiters and would not have enrolled if he would have lost the Chapter 1606 benefits.  The appellant has submitted a March 2011 statement from a recruiter who worked with the appellant.  The recruiter indicated that the appellant's contract did not indicate what kind of scholarship he would receive.  The recruiter indicated his belief that the appellant meant to sign the GRFD and receive GI Bill benefits.  

The Board agrees with the appellant.  The education programs are complex in both their service requirements and in eligibility criteria.  The September 2006 contract he signed does not appear to have informed him what interaction it may have had with prior obligations.  There is no document of record which the appellant received that placed him in actual or constructive notice that he was ineligible for Chapter 1606 benefits.  The appellant exercised due diligence in discussing his options with recruiters.  There is no clear evidence of how the appellant could have discovered that he was ineligible.  The appellant was nineteen years of age at the time with no experience in military or VA regulations.  The COWAC's assertion that he knew or could have reasonably discovered his ineligibility is unsupported by the record.  At worst, an error was committed by a misrepresentation or a mistake by a recruiter, not by the appellant.  The Board finds that the appellant was not at fault in the creation of the overpayment.  

The Board has considered the relative fault of both VA and the appellant.  VA paid out the benefits based on the information available at the time.  Not until the DOD informed VA of the appellant's changed eligibility did VA become aware of a potential mistake.  VA has no fault in this case.  As discussed, the Board finds that the appellant was not at fault in the creation of the overpayment.  The Board finds that both VA and the appellant are not at fault and there is no balancing of faults required.

The Board finds that collection of the debt would constitute a hardship on the appellant.  The appellant has testified that he makes $10 an hour in his civilian employment.  The amount of the debt represents nearly one year's pay at that income level.  The appellant has testified that he is married with a family.  The Board finds that recovery of the debt even over an extended period of repayment would constitute a hardship.

The Board also finds that the education benefits program offered under either Chapter 1606 or the ROTC is for the purpose of developing and maintaining an educated, professional military.  The Chapter 1606 program is specifically designed to support the National Guard.  The appellant has joined the Army National Guard as an officer since completing his education.  Thus, the purpose of the Chapter 1606 education benefit program is not defeated by a grant of a waiver.  

The Board also finds that there is no unjust enrichment resulting in an unfair gain to the debtor.  While the appellant should not have received the benefit due to his enrollment in a different program, the ultimate result has been the appellant's completion of his education program and enrollment in the National Guard.  Considering his lack of fault, the satisfaction of the purposes of Chapter 1606 benefits and the hardship that would result in collection, the Board finds that there is no unjust enrichment resulting in an unfair gain to the appellant.

The Board has considered the detrimental reliance criterion.  It does not appear that the appellant has relinquished a valuable right or incurred a legal obligation as a result of the mistaken grant.  The Board finds this criterion inapplicable to the current case.  

The factors of equity and good conscience in favor of waiver of overpayment significantly outweigh the factors in favor of government recovery of the benefits.  The appellant was not at fault in creation of the overpayment, recovery of the debt would constitute undue hardship, the ultimate purpose of the education program has been served and there is no unjust enrichment at government expense.  Moderation in the exercise of the Government's right to collect on the indebtedness is warranted in this case.  The Board therefore concludes that recovery of overpayment for Chapter 1606 benefits would be against the principle of equity and good conscience.  38 C.F.R. § 1.965.  In arriving at its decision in this case, the Board has resolved all doubt in favor of the appellant.  38 U.S.C.A. § 5107.  The appeal is granted.  

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, VCAA notice is not required because the issue presented involves a claim for waiver of recovery of overpayment of VA benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (The notice and duty to assist provisions of the VCAA do not apply to chapter 53 waiver of recovery matters, as chapter 53 already contains its own notice provisions.  The VCAA provisions are relevant to a different chapter of title 38, i.e., Chapter 51, and do not apply to waiver matters.).  As the Board has determined that a waiver is warranted, any error in duty to notify or assist obligations is harmless.  

ORDER

Entitlement to a waiver of recovery of overpayment of Chapter 1606 education benefits in the amount of $19,400.45 is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


